DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid , the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.  Claims 1-5 and 7-19 remain pending in the application.  Claims 3-5 and 10-18 remain withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger.
Referring to claims 1, 2 and 8, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);

a motor (20) coupled to drive a reciprocal longitudinal motion of the piston (24) within the shaft (26) (paragraph [0035]; Figures 1-3);
a pump chamber (36 which is inside 34) comprising a fluid inlet (upstream of 42), a fluid outlet (downstream of 44), and an aperture (bottom side) (paragraph [0033]; Figures 1-3); and
a flexible diaphragm (46) fixed across the aperture and comprising a second ferromagnetic element (48), which engages the first ferromagnetic element (32) when the pump chamber (36 which is inside 34) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36) (paragraphs [0045] and [0049]; Figures 1-3);
wherein the first ferromagnetic element (32) comprises a permanent magnet, and wherein the second ferromagnetic element (48) comprises a metal with ferromagnetic properties (paragraphs [0041] and [0049]; Figures 1-3), and
wherein the pump chamber (36 which is inside 34) is disposable (paragraph [0043], and further wherein anything capable of being thrown away is disposable).
	Wegener is silent as to the details of the pump body and how the pump chamber is attached to the pump body.  Weinberger teaches a pump an apparatus comprising:
a pump body (5) comprising a first threading and a keyhole (11); a key (9) configured to fit into the key hole (11); and a pump chamber (7) comprising a second threading that mates with the first threading (Fig. 1; paragraph [0007]).

Referring to claim 19, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);
a piston (24) disposed within the shaft (26) and having a piston head comprising a first element (32) (paragraphs [0041] and [0049]; Figures 1-3);
a motor (20) coupled to drive a reciprocal longitudinal motion of the piston (24) within the shaft (26) (paragraph [0035]; Figures 1-3);
a pump chamber (36 which is inside 34) comprising a fluid inlet (upstream of 42), a fluid outlet (downstream of 44), and an aperture (bottom side) (paragraph [0033]; Figures 1-3); and
a flexible diaphragm (46) fixed across the aperture and comprising a second element (48), which engages the first element (32) when the pump chamber (36 which is inside 34) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36 which is inside 34) (paragraphs [0045] and [0049]; Figures 1-3);
	Wegener is silent as to the details of the pump body and how the pump chamber is attached to the pump body.  Weinberger teaches a pump an apparatus comprising:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the threads, key and keyhole taught by Weinberger in order to use a connection that eliminates the need for large torque tools and which provides a mechanism for aligning the pump components (paragraph [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger and U. S. Patent Publication 2011/0071465 to Wang.
Wegener and Weinberger teach all the limitations of claim 1, as detailed above, but do not teach the use of a catheter.  Wang teaches a pumping system comprising:
an irrigation catheter coupled to a fluid outlet (paragraphs [0139] and [0143]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the catheter taught by Wang in order to use the pump to pump fluid into a patient (paragraph [0139]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger, as evidenced by U. S. Patent Publication 2016/0076529 to Kaufmann.
.

Response to Arguments
Applicant's arguments filed on April 21, 2021 have been considered but, are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marshall teaches a pump having a claimed threading.  Nakajima and Aoki both teach pumps with the claimed key and keyhole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746